         Case 8:17-cr-00017-JLS Document 248 Filed 03/22/19 Page 1 of 1 Page ID #:1056

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                           CRIMINAL MINUTES - GENERAL




 Case No.          SACR 17-00017(A)-JLS-1                                              Date      March 22, 2019


 Present: The
 Honorable                    JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE
 Interpreter       None
           Terry Guerrero                     Deborah Parker                                  Carolyn Small
            Deputy Clerk                  Court Reporter/Recorder                  Assistant U.S. Attorney


                U.S.A. v. Defendant(s):      Present Cust. Bond      Attorneys for Defendants:         Present App. Ret.

           Aurelio Ramirez                     X     X                Andrea Jacobs, DFPD                  X    X


 Proceedings:            SENTENCING - NON-EVIDENTIARY



       Defendant present in court unshackled. Sentencing hearing held. Theses proceedings were ordered
closed and the transcript sealed pending further order of the Court. See separate Judgment and
Probation/Commitment Order.




                                                                                                00     :       30
                                                            Initials of Deputy Clerk     tg



CR-11 (10/08)                                CRIMINAL MINUTES - GENERAL                                             Page 1 of 1
